WOODLEY, Judge.
The petition of W. G. Causey for release on habeas corpus following conviction for the sale of whisky in a dry area was presented to the trial court upon much the same facts and legal contentions as found in Ex parte Bronson, No. 25,993, this day decided. (Page 133, this volume). It appears that the conclusions reached by this court will be applicable as well to W. G. Causey's effort to secure release.
However, from an inspection of the judgment found in the transcript, we do not find that Causey’s prayer for release has been denied, and we find no notice of appeal.
In the absence of notice of appeal to this court we are without jurisdiction to enter any order except to dismiss this appeal.
*141The appeal is dismissed.
Opinion approved by the Court.
on appellant’s motion to reinstate appeal.
DAVIDSON, Judge.
The record has now been corrected to show that notice of appeal was properly entered.
Accordingly, the motion to reinstate the appeal is granted, and the appeal "is reinstated.
The judgment is affirmed for the reasons assigned in Ex parte Bronson, No. 25,933, (page 133, this volume), decided November 5, 1952, which is here controlling.
Opinion approved by the court.